Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.6 Page 1 of 13

Exhibit 1

 
Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.7 Page 2 of 13

 

 

 

 

 

 

 

y x
* ; Original - Court 2nd copy - Plaintiff
Approved, SCAO ; ist copy - Defendant 3rd copy - Return
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT :
43rd JUDICIAL CIRCUIT SUMMONS : 2
COUNTY PROBATE 1942 ch $
Court address Court telephone no.
60296 M-62, Cassopolis, Michigan 49031 (269) 445-4416
Plaintiff's name(s), address(es), and telephone no(s). Defendant's name(s), address(es), and telephone no(s).
CERES FARMS, LLC THE NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRA
V |c/o Resident Agent: CT Corpor System
1015 15" Street, N.W.
Plaintiff's attorney, bar no., address, and telephone no. Suite 1000 ; &
Thomas R. TerMaat (P52682) Washington, DC 20005 QO Co
FOSTER SWIFT COLLINS & SMITH, PC Cg c Pa Ay
1700 East Beltline, NE, Suite 200 UoSSo. ~~ 2 °
Grand Rapids, Michigan 49525 (616) 726-2200 Meg, “9

 

 

 

 

 

7

v
Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk Shere complaint
and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk. gy An

Domestic Relations Case

C1 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

[1] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
(form MC 21) listing those cases.

{1 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

(1 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

[-] MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of
the compiaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL. 400.106(4).

[x] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint.

[) Acivil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filedin (] this court, (1 Court, where

it was given case number and assigned to Judge

 

The action ([CJremains [is no longer pending.

Summons section completed by court clerk.

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued.

2, YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and

' serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded In the complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

 

Issue dat Expiration date * Court clerk, i i
(1-14 "Bos 20m (Wana, de Mdina L stop

*This summons is invalid unless served on or before ts expiration date. This document must be sealed by thd seal of the court.

 

 

 

 

 

uicot (6/19) SUMMONS MGR 1.108(D), MCR 2.102(B), MCR 2.103, MCR 2,104, MCR 2.105
Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.8 Page 3 of 13

 

SUMMONS

PROOF OF SERVICE CaseNo. i9-{d42 cH

 

 

 

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

| CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

 

 

CJ OFFICER CERTIFICATE OR (C1 AFFIDAVIT OF PROCESS SERVER
1 certify that 1 am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2.104[AJ[2]), and adult, and | am not a party or an officer of a corporate
that: —_(notarization not required) party (MCR 2.103[A)), thaf: —_ (notarization required)

 

(1 | served personally a copy of the summons and complaint,
[J | served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with

 

 

List all documents served with the summons and complaint
on the defendant(s):

 

 

Defendant's name ‘Complete address(es) of service Day, date, time

 

 

 

 

 

 

C] | have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been unable to complete service.

 

Defendant's name Complete address(es) of service Bay, date, time

 

 

 

 

 

 

! declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief. ‘

 

 

 

 

 

 

 

 

 

 

 

 

Service fee fe traveled Fee Signature

$ $

Incorrect address fee jMiles traveled Fee TOTAL FEE Name (type or print)

$ Is $

Title
Subscribed and sworn to before me on ; County, Michigan.
Date
My commission expires: Signature:
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

 

[ ACKNOWLEDGMENT OF SERVICE |

| acknowledge that | have received service of the summons and complaint, together with

 

Attachments
on
Day, date, time

on behalf of

 

 

Signature
a
ol

 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.9 Page 4 of 13

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF CASS

 

Case No. 19-_t 42 -CH-S

HON. Scan Debeich

CERES FARMS, LLC, an Indiana limited
liability company,

Plaintiff,

“Vv

THE NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a Amtrak,

Defendant.

 

 

Thomas R. TerMaat (P52682) 7
FOSTER SWIFT COLLINS & SMITH PC 7 PUg
Attorneys for Plaintiff CO
1700 East Beltline, N-E. DE.» Py
Suite20000 FAs 6 I 201g
Grand Rapids, Michigan 49525 Nig OU, :
(616) 726-2200 " Men CLs,
Mars
i
COMPLAINT

There is no other pending or resolved civil action arising out of the
same transaction or occurrence as alleged in the complaint.

NOW COMES Plaintiff Ceres Farms, LLC, by and through its attorneys, Foster Swift

Collins & Smith PC, and for its Complaint against Defendant states as follows:

PARTIES AND JURISDICTION

1. - At all times relative to this cause, Plaintiff Ceres Farms, LLC (“Ceres Farms”) is
an Indiana limited liability company and is the owner of certain real property commonly known

as Parcel 12 (Parcel Identification Number 14-110-032-520-00) and Parcel 16 (Parcel
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.10 Page 5 of 13

Identification Number 14-020-005-001-00) located in the Townships of Pokagon and Howard,
County of Cass, State of Michigan (the “Property”).
= The Property is more particularly described as:

Parcel 12:

The East Half of the Southeast Quarter of Section 32, T. 6 S., R. 16
W., Pokagon Township, Cass County, Michigan. Excepting
therefrom the land of the Michigan Central Railroad more
particularly described as: Beginning at the East Quarter post of
said Section, thence S. 00° 12’ 07” W., along the East line of said —
Section, 971.72 ft. to the Northwesterly right-of-way line of the
Michigan Central Railroad, thence S. 36° 04’ 14” W., along said
right-of-way line, 2051.66 ft. to the South line of said Section,
thence N. 89° 15’ 33” W., along said South line, 119.33 ft. to the
Southwest corner of said East Half of the Southeast Quarter,
thence N. 00° 16’ 25” E., along the West line of said East Half of
the Southeast Quarter, 2644.76 ft. to the Northwest corner of said .
East Half of the Southeast Quarter, thence S. 89° 17’ 41” E., along
the East and West Quarter line of said Section, 1318.20 ft. to the
point of beginning. ALSO: Beginning at the Southeast corner of
said Section 32, thence N. 89° 15’ 33” W., along the South line of ©
said Section, 1018.31 ft. to the Southeasterly right-of-way line of
the Michigan Central Railroad, thence N. 36° 04’ 14” E., along
said right-of-way line, 1737.88 ft. to the East line of said Section,
thence S. 00° 12’ 07” W., along said East line, 1417.89 ft. to the
poirit of beginning. Containing a total of 73.621 acres more or
less. Subject to the rights of the public lying in Thompson Road.
Subject also to any and all easements of record.

Parcel Identification Number 14-110-032-520-00

(See Exhibit A)

Parcel 16:

That part of the North fractional Half of the Northeast fractional
Quarter of fractional Section 5, T. 7 S., R. 16 W., Howard
Township, Cass County, Michigan which is described as:
Beginning at the Northeast corner of said fractional Section 5,
thence S, 00° 18’ 05” W., along the East line of said fractional
Section, 1267.64 ft. to the South line of said North fractional Half,
thence N. 88° 00’ 43” W., along said South line, 1998.58 ft. to the
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.11 Page 6 of 13

Southeasterly right-of-way line of the Michigan Central Railroad,
thence N. 36° 04’ 14” E., along said right-of-way line, 1500.06 ft.
to the North line of said fractional Section 5, thence S, 89° 15’ 33”
E., along said North line, 1018.31 ft. to the Southeast corner of
Section 32, T. 6 S., R. 16 W., Pokagon Township, Cass County,
Michigan, thence S. 89° 25’ 20” E., along said North line of
fractional Section 5, 102.62 ft. to the point of beginning.
Containing 44.811 acres more or less. Together with and subject
to any and all easements of record.

Parcel Identification Number 14-020-005-001-00
(See Exhibit B)

3 At all times relative to this cause, Defendant The National Railroad Passenger
Corporation d/b/a Amtrak (“Amtrak”) is incorporated in the District of Columbia with a
principal place of business at 1 Massachusetts Avenue N.W., Washington, D.C.

4. This Complaint involves a dispute regarding real property located in Cass County,
State of Michigan.

5. Jurisdiction in this Court is proper pursuant to MCL 600.601.

6. Venue lies in the County of Cass pursuant to MCL 600.1605.

GENERAL ALLEGATIONS

ie Plaintiff incorporates by reference its allegations contained in paragraphs one (1)

through six (6) as if fully stated herein.

8. Non-parties Robert J. Lamberton, Jr. and Carol Y. Lamberton were prior owners
of the subject Property.
9. In 1999, Defendant Amtrak granted the Lambertons, their successors, and assigns

a non-exclusive, perpetual easement for ingress and egress to the Property over Defendant's

right-of-way alongside a high-speed rail corridor. The Easement Agreement was recorded on
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.12 Page 7 of 13

December 20, 1999, at Liber 721, Page 417 of the Cass County Register of Deeds (the
“Fasement Agreement”) and is attached as Exhibit C.

10. _—- Robert J. Lamberton, Jr. died on December 19, 2005. (Exhibit D)

11. Thereafter, Carol Y. Lamberton, a single woman, conveyed the Property to Edwin
Kerlikowske, Jr. and Tina M. Kerlikowske, husband and wife, and Edwin Kerlikowske, Sr. and
Mary Ellen Kerlikowske, husband and wife, through two Warranty Deeds recorded on May 14,
2008, at Liber 977, Page 1853 and Liber 977, Page 1856 of the Cass County Register of Deeds.
(Exhibit E)

12. The Kerlikowskes then conveyed the Property to Braden S. Janowski, a married
man, via Warranty Deed recorded on May 13, 2011, at Liber 1026, Page 36 of the Cass County
Register of Deeds. (Exhibit F)

13, Mr. Janowski and his wife, Amber R. Janowski, then conveyed the Property to
Plaintiff Ceres Farms via Special Warranty Deed recorded on May 13, 2011, at Liber 1026, Page
48 of the Cass County Register of Bees: (Exhibit G)

14. Ceres Farms conducts farming operations on the Property, as well as other real
property located in Pokagon and Howard Townships, Michisan,

15. | Amtrak’s railroad tracks bisect Parcel 12.

16. _ Parcel 16 is adjacent to the railroad tracks and immediately south of Parcel 12.

17. Historically, Ceres Farms and its predecessors-in-interest have accessed the
Property pursuant to the Easement Agreement through an unimproved roadway on Amtrak’s
right-of-way parallel to the railroad tracks (the “Roadway”).

18. There is no other means of ingress or egress to the Property other than over the

aforementioned Roadway.
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.13 Page 8 of 13

19. At all relevant times, Ceres Farms and its predecessors-in-interest regularly and
consistently traveled the Roadway to farm and make other use of the Property.

20. Amtrak has not = the Roadway productively for any material purpose or
duration.

21. At all relevant times, use of the Roadway by Ceres Farms and its predecessors-in-
interest was readily observable to individuals traveling on nearby public roads, passing on a
train, or anyone located within range of sight.

22. Atno material time did Ceres Farms or its predecessors-in-interest ask Amtrak’s
permission to use the Roadway.

23. The above described use of the Roadway went undisturbed until early 2019, when
Amtrak constructed a barrier across the access point to the Roadway.

- 24. Due to the barrier, Ceres Farms cannot access the Roadway and, therefore, cannot
access the Property.

25. Plaintiff has attempted to resolve this access issue with Defendant without the

need for liti gation.

COUNT I
TRESPASS

26. Plaintiff incorporates by reference the allegations contained in paragraphs one (1)
through twenty-five (25) as if fully stated herein.

27. Ceres Farms, owner of the dominate estate, has a right to use and possess the
Roadway for ingress and egress to the Property, pursuant to the recorded Easement Agreement.

28. Aniteak. the owner of the servient estate, has impeded, and continues to impede,

Ceres Farms’ right to use and possess the Roadway.
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.14 Page 9 of 13

29. Amtrak’s interference with Ceres Farms’ right to use and possess the Roadway
constitutes a trespass.

30, ide to Amtrak’s trespass, Ceres Farms has incurred damages including, but not
limited to, ejectment from its land and lost profits.

WHEREFORE, Plaintiff Ceres Farms, LLC, respectfully requests a judgment in an
amount exceeding $25,000, in addition to its costs and fees incurred in bringing this cause of

action and such other relief as this Court deems just and proper.

COUNT II
DECLARATORY JUDGMENT — PRESCRIPTIVE EASEMENT

31. Plaintiff incorporates by reference the allegations contained in paragraphs one (1)
through thirty (30) as if fully stated herein.

32. Ceres Farms and: its predecessors-in-interest used, maintained, occupied, and
otherwise possessed the Roadway in question openly, continually, visibly, notoriously,
exclusively, distinctively, and in a hostile way to all third-parties for more than fifteen (15) years.

33. Specifically, Ceres Farms and its predecessors-in-interest have utilized the
Roadway for ingress and egress to the Property.

34. As such, Ceres Farms has an easement by prescription to use the Roadway for
ingress and egress purposes.

35. There is an actual controversy between the parties, and a multiplicity of litigation
will be avoided if this issue is determined by the Court.

36. Pursuant to MCR 2,605, this Court has the power to adjudicate the matters at

issue and to enter an Order declaring the rights of the parties.
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.15 Page 10 of 13

WHEREFORE, Plaintiff Ceres Farms, LLC respectfully requests that this Honorable
Court enter an Order:

A. Declaring that Plaintiff has an easement by prescription over the Roadway for
ingress and egress purposes to access the Property;

B. That such easement is appurtenant to and runs with Parcel 12 (Parcel
Identification Number 14-110-032-520-00) and Parcel 16 (Parcel Identification
Number 14-020-005-001-00);

Cc, That Amtrak shall remove any obstructions . encroachments in order to allow
Plaintiff access to the Roadway for ingress and egress purposes to access the
Property;

D. That a certified copy of this Court’s Order may be recorded by the Cass County
Register of Deeds to memorialize same in the record title to Parcels 12 (Parcel
Identification Number 14-1 10-032-520-00) and Parcel 16 (Parcel Identification
Number 14-020-005-001-00); and

E. Awarding Plaintiff its costs and fees incurred in bringing this cause of action or

such other relief as this Court deems just and proper.

COUNT III
DECLARATORY JUDGMENT — EASEMENT BY NECESSITY

37. Plaintiff incorporates by reference the allegations contained in paragraphs one (1)
through thirty-six (36) as if fully stated herein.

38. Use of the Roadway for ingress and egress to the Property can be traced back to at
least 1999. (Exhibit C)

39. Without an easement over the Roadway, the Property is landlocked.
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.16 Page 11 of 13

40.

There is an actual controversy between the parties, and a multiplicity of litigation

will be avoided if this issue is determined by the Court.

4}.

Pursuant to MCR 2.605, this Court has the power to adjudicate the matters at

issue and to enter an Order declaring the rights of the parties.

WHEREFORE, Plaintiff Ceres Farms, LLC respectfully requests that this Honorable

Court enter an Order:

A.

Declaring that Plaintiff has an easement by necessity over the Roadway for
ingress and egress purposes to access the Property;

That such easement is appurtenant to and runs with Parcel 12 (Parcel
Identification Number 14-110-032-520-00) and Parcel 16 (Parcel Identification
Number 14-020-005-001-00);

That Amtrak shal] remove any obstructions or encroachments in order to allow
Plaintiff access to the Roadway for ingress and egress purposes to access the
Property; ;

That a certified copy of this Court’s Order may be recorded by the Cass County
Register of Deeds to memorialize same in the record title to Parcels 12 (Parcel
Identification Number 14-110-032-520-00) and Parcel 16 (Parcel Identification
Number 14-020-005-001-00); and

Awarding Plaintiff its costs and fees incurred in bringing this cause of action or

such other relief as this Court deems just and proper.
 

FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS

 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 PagelD.17 Page 12 of 13

Dated: December J, 2019

80273:00061 :4533357-1

Respectfully submitted,

FOSTER SWIFT COLLINS & SMITH, PC
Attorneys for Plaintiff

 
  

Thomas
1700 East Beltline, N.E.

Suite 200

Grand Rapids, Michigan 49525
(616) 726-2200
 

Case 1:20-cv-00039 ECF No. 1-1 filed 01/16/20 Pag

elD.18 Page 13 of 13

 

 

 

   

  

 

 

 

 

 

 

 

  
  
 
 

   

     

  
 

   
 
   

 

   

 

 

f COMPANY ORBERED" ae ‘Korlikowsite Foros.
£ CO te eoou Ed :Keslikoysthe
TE: 08 April 08
PROT NO ‘M-086005
trie soca 6S R Ii 0,
ieee, ae eg
Ba tet 1/4 neo sli, 32
F 131820"
t wFe
4 = Aurea} oO : e
; Tey fit4_1 10--032=-52080 %
} . "WaO2) Ahiia .
A.
oo fig. gas: weaisy ot
e Ses |
a ya JT.
: Uh {
Aline 2
{ out As
3 a pes is.
nave 2
py’ "| % a
Fle 18.
: at = ¥ ui
i oll y
BY mT
8 H
t = nop
ii 4
4 Sp saraviete :
4 ‘ (ee ay +
re 1018 :
oR 40" 2 ] N89 15:33" 7 u
tagat y espe tg 2.1.9 0 TOM Le
Aff: ie) “MOR. A
. thf iS vga be cease aad
\ T LT HES Wis Tapin'18S Bt ee a, Iker ; :
x ; 4 ‘Mad. Meare: 709. ent a Weidtse ;
fe 1: _Keilikoriske. Farms eee
f 4, need Ragintetad Lend 5 r in. 'the ‘Sto Of Michigan
: ae ue ere Hi ey ‘ae ease ‘sarieyedt” thee Tanda | ‘poreon ‘described ‘and
-dalincated:.. ROR OF CKOSURE’ wea no: ‘greater. (han Fin S.CODs,
Tra the bitadhea: plok: i a true ropteseniaiiog of veld Burveyt That “there.
ere (na ‘eneraachments other tus oo. Aghowi..

 

 

 

 

“Land ‘Sorveyars: : + Professional ‘Engineers
ee Aehitstas Cond “Planners

   

 
 
   

 

     
 

 

 
